Citation Nr: 1342434	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  11-03 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether the discontinuance of vocational rehabilitation benefits, effective June 30, 2010, under the provisions of Chapter 31, Title 38, United States Code, was proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel

INTRODUCTION

The Veteran served on active duty from June 1974 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision by the Department of Veterans Affairs (VA) Vocational Rehabilitation & Employment Division in Cleveland, Ohio.  The Veteran's claims file was transferred under the jurisdiction of the Regional Office (RO) in Cleveland, Ohio. 

In August 2011, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder.  


FINDINGS OF FACT

1. The Veteran did not maintain satisfactory cooperation by failing to consistently attend scheduled vocational rehabilitation training programs over a 10-year period.

2. VA made reasonable efforts to assist the Veteran in rectifying his unsatisfactory cooperation, including discussing the need to attend scheduled training programs, giving him time to address personal matters, and by placing him in an interrupted status on several occasions.

3. No mitigating circumstances, including effects of his service-connected or nonservice-connected conditions, family or financial problems, or other circumstances beyond the Veteran's control, exist such that placement in a discontinuance status rather than interrupted status would be inappropriate.





CONCLUSION OF LAW

The discontinuance of VA Vocational Rehabilitation and Employment benefits under Chapter 31, Title 38, United States Code, on June 30, 2010, was proper.  38 U.S.C.A. §§ 3101, 3106, 3107 (West 2002); 38 C.F.R. §§ 21.1 , 21.33, 21.80, 21.84, 21.197, 21.198, 21.362, 21.264 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

With regard to vocational rehabilitation services under Chapter 31, the United States Court of Appeals for Veterans Claims (Court) has held that the notice and duty to assist provisions of the VCAA are relevant to Chapter 51 of Title 38 of the United States Code, but do not apply in vocational rehabilitation benefits which are governed by Chapter 31.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002), and Lueras v. Principi, 18 Vet. App. 435 (2004).

Moreover, insofar as VA has a duty to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim and give assistance in obtaining records in its custody and or not in the custody of a Federal Department or Agency, see 38 C.F.R. § 21.33 (2013), the Board finds that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file, and the Veteran has not contended otherwise.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The goal of a vocational rehabilitation program is to evaluate and improve the Veteran's ability to achieve a vocational goal; provide services to qualify for suitable employment; enable the veteran to achieve maximum independence in daily living; and, enable the veteran to become employed in a suitable occupation and to maintain suitable employment.  38 C.F.R. § 21.70(a) .

An Individualized Written Rehabilitation Plan will be developed for each veteran eligible for rehabilitation services under Chapter 31.  38 C.F.R. § 21.80 .

The purpose of the Individualized Written Rehabilitation Plan is to (1) identify goals and objectives to be achieved during the period of rehabilitation services that will lead to the point of employability; (2) plan for placement of the veteran in the occupational field for which training and other services will be provided; and (3) specify the key services needed to achieve the goals and objectives of the plan.  38 C.F.R. § 21.84 (a) .

The successful development and implementation of a program of rehabilitation services requires the full and effective participation of the veteran in the rehabilitation process.  38 C.F.R. § 21.362.  A veteran being provided services under Chapter 31 must, among other responsibilities, conform to procedures established by VA governing pursuit of a rehabilitation plan including enrollment and reenrollment in a course.  38 C.F.R. § 21.362(b)(4)(i). 

If VA determines that a veteran has failed to maintain satisfactory conduct or cooperation, VA may, after determining that all reasonable counseling efforts have been made and are not found reasonably likely to be effective, discontinue services and assistance to the veteran, unless the case manager determines that mitigating circumstances exist.  38 C.F.R. § 21.364.  In any case in which services and assistance have been discontinued, VA may institute such services and assistance only if the counseling psychologist determines that the unsatisfactory conduct or cooperation of such veteran will not be likely to recur and the rehabilitation program which the veteran proposes to pursue (whether the same or revised) is suitable to such veteran's abilities, aptitudes and interest.  38 C.F.R. § 21.364(a)(1)(2) . 

When the case manager determines that the Veteran's conduct and/or cooperation are not in conformity with 38 C.F.R. § 21.362(c), the case manager will (1) discuss the situation with the veteran; (2) arrange for services (particularly counseling services which may assist in resolving the problems which led to the unsatisfactory conduct or cooperation); and (3) interrupt the program to allow for more intense efforts, if unsatisfactory conduct and cooperation persist.  If a reasonable effort to remedy the situation is unsuccessful during the period in which the program is interrupted, the veteran's case will be continued and assigned to "discontinued" status unless mitigating circumstances are found.  38 C.F.R. § 21.364(b).

Here, the Veteran was initially referred for vocational rehabilitation in August 1995 and underwent evaluation for eligibility in September 1995.  Having been deemed eligible for entitlement, he entered into an Individual Written Rehabilitation Plan, which was subsequently amended with the goal of becoming a heavy equipment operator and commercial truck driver.  He was referred to Goodwill Industries of Greater Cleveland, Inc., for work adjustment in a cafeteria to determine his ability to function in a competitive environment and maintain competitive attendance; however, it was at this time that his lack of attendance and punctuality was first noted in a December 1997 Work Adjustment Final Progress Report, which listed attendance and punctuality as barriers to his employment.  

In the years that followed, his attendance at training programs remained an issue and his Vocational Rehabilitation and Employment was interrupted on several occasions: July 2001, October 2005, and January 2007, all stemming from the Veteran's inability to consistently report for training.  The Veteran gave many reasons for his inability to attend training, to include lack of transportation, lack of finances, family deaths, cocaine relapses, and scheduled medical procedures.  For instance, in May 2006, the Veteran indicated that he could not afford to drive himself to training in Medina, Ohio, everyday; but when his Rehabilitation Counselor indicated a truck driving program in the Cleveland metropolitan area and offered to purchase a bus pass for the Veteran, the Veteran refused, expressing that he did not like the program or the staff.  A review of the Veteran's treatment records show a history of cocaine abuse dating back to approximately 1987.  

On September 5, 2009, the Veteran's vocational rehabilitation benefits were again interrupted when he was not involved in his rehabilitation evaluation and planning for an extended period and did not respond to attempts to contact him.  The Veteran's Rehabilitation Counselor expressed hope that the Veteran would respond to the notice of interruption of his services and establish contact in order to reengage services.  Twelve days later, on September 15, 2009, contact was reestablished with the Veteran, and he indicated that he would like to reactivate his previous plan to pursue commercial truck driver training.  The Veteran indicated that he understood that a period of documented sobriety would be necessary and agreed to random drug screenings in conjunction with any kind of vocational training plan.  The Veteran was scheduled to restart commercial truck driver training on March 15, 2010.  However, on March 1, 2010, the Veteran requested a 2 week leave of absence in order to take care of issues relating to his mother moving to Florida.  On March 31, 2010, he completed work adjustment after taking the 2 week leave and was again placed in an Individual Written Rehabilitation Program for commercial drivers' license training.  However, the Veteran was again absent from training, and, on April 6, 2010, indicated that he had "personal issues" which he needed to deal with first.  His vocational rehabilitation benefits were again interrupted on that date.  

In correspondence dated on April 6, 2010, the Veteran's Rehabilitation Counselor informed the Veteran that his rehabilitation program had been interrupted because he did not start his training program as scheduled due to personal issues.  The Rehabilitation Counselor instructed the Veteran to contact him as soon as possible in order to discuss plans for his training since he could not remain in "interrupted" status and keep his established eligibility to vocational rehabilitation indefinitely.  Finally, the Rehabilitation Counselor informed the Veteran that he may have to formally discontinue his program of training if he did not contact him personally within 30 days and inform him of his interest in participation in the vocational rehabilitation program.  

In correspondence dated on April 11, 2010, the Veteran indicated that he was "very interested" in participating in the vocational rehabilitation program, and explained that he had outside issues such as an elective hernia surgery and dental issues which he postponed just to get through his training.  The Veteran also blamed transportation issues and a change in counselors on his previous inability to consistently attend training, indicating that he had paid for vehicle repairs, but that the vehicle had not been returned to him yet.  

On April 14, 2010, the Rehabilitation Counselor instructed the Veteran to schedule his elective hernia surgery, as his health was a priority, and then to contact him again once his vehicle was repaired and returned so they could get him back into training.  The next day, the Veteran responded that his vehicle would be ready in 1 to 2 days and that he was scheduled for a preoperative meeting for his hernia on June 4, 2010, possibly sooner.  

On May 17, 2010, the Rehabilitation Counselor informed the Veteran that he had missed a scheduled appointment with a Veterans Intensive Services Counselor from the Ohio Department of Job and Family Services, and indicated that he was surprised to hear of that the Veteran missed the appointment given his self-professed need for immediate employment.  The Veteran responded three days later that he missed the appointment because he was also looking for work on his own and had appointments set up all that week, and because it rained while he was taking the bus. 

On June 4, 2010, the Veteran informed the Rehabilitation Counselor that he had to cancel his June 2, 2010, hernia consultation due to "legal business" concerning his vehicle.  The Veteran again indicated that he was still looking on his own for employment within walking distance, and that he "may have something soon."  

On June 30, 2010, the Rehabilitation Counselor issued a Discontinued Closure Statement.  The document explained that the Veteran's most recent vocational rehabilitation interruption occurred after he was dismissed from a commercial truck-driving school because he had missed 3 of the first 5 days of class.  The document also indicated that the Veteran had requested referral to the Ohio Department of Job and Family Services because he needed immediate employment.  An electronic referral was made and the Veteran failed to report to two scheduled appointments on May 5, 2010, and May 11, 2010.  With respect to his hernia, the Veteran cancelled his June 2, 2010, medical appointment, and there was no evidence of an attempt to reschedule the appointment.  

In correspondence dated on July 6, 2010, the Veteran expressed his displeasure with the discontinuance of his vocational rehabilitation and expressed that the legal problems involving his vehicle were the reason he had been unable to adhere to the rehabilitation plan.

At his August 2011 Board videoconference hearing, the Veteran testified that he was unable to attend vocational training due to the death of his mother, transportation issues, and housing issues.  With respect to transportation, he testified that he was still involved in the legal problems involving his vehicle, and that he was unable to take public transportation because the training facility was several miles outside the Cleveland, Ohio, metropolitan area.  When asked by the Veterans Law Judge as to how long his "transportation problems" continued beyond his control, the Veteran testified that they were still beyond his control because he was still in court over a matter involving his vehicle.  The Veteran further testified that he anticipated getting his vehicle back in February 2012 because he would be "finished with the lawsuit" by that time, and that he could not participate in vocational rehabilitation until that time.  Significantly, the Veteran also indicated that even if he were informed that he could return to training immediately, he would not be able to because of a broken ankle.  When pressed by the Veterans Law Judge as to how he attended his Board hearing with a broken ankle, the Veteran responded that he "caught the bus" because "this hearing was so important to me because I've waited so long to get it."

Despite the Veteran's testimony that the lawsuit involving his vehicle would be resolved by February 2012, a review of Ohio court documents reveals that the Veteran's lawsuit is still pending, and was before the Court of Appeals of Ohio as recently as April 2013, at which time it was partially remanded back to the trial court. 

On the basis of the foregoing evidence, the Board finds that the Veteran's discontinuance in the Vocational Rehabilitation & Employment services program on the basis of noncooperation was proper. 

The issue in this case appears to be the fact that the Veteran believes that his continued inability to consistently attend vocational training programs stems from a myriad of circumstances beyond his control.  The Board does not agree with that contention.

Based on the approximately 10-year pattern of the Veteran enrolling in vocational training and then failing to attend the scheduled training, the Board finds that it was reasonable on the basis of the evidence of record for the Vocational Rehabilitation & Employment staff to conclude that the Veteran was not cooperating with his rehabilitation plan.  As there is a finding that the Veteran was not engaging in satisfactory cooperation, the analysis must now turn to whether discontinuance was appropriate based on that unsatisfactory cooperation.  The Board finds that it is.

In 38 C.F.R. § 21.364(b) , VA has the duty to address the unsatisfactory conduct and cooperation with the Veteran and to assist him in meeting those standards, such as simply discussing the situation with the Veteran, obtaining relevant counseling services, and interrupting the Veteran's case in order to allow for more intensive efforts to be undertaken. VA's duty to assist the Veteran in these circumstances, however, is limited to "reasonable efforts."  The Board finds that such reasonable efforts were made in this case.

With regard to the interruption of his Individual Written Rehabilitation Plan and Vocational Rehabilitation & Employment services program, if the Veteran wished to continue participation in the Vocational Rehabilitation & Employment program, diligent attendance of his scheduled trainings was something he needed to accomplish. 

At the time of the October 2005 interruption, it was proposed that his case be interrupted for a period of three months to allow the Veteran to get the necessary repairs completed on his vehicle.  If the Veteran could not resolve these issues after three months' time, it was proposed that discontinuance of his case be commenced.  The Veteran agreed to these terms.

At the time of the January 2007 interruption, it was proposed that his case be interrupted while he was participating in a drug rehabilitation program.  The Veteran was notified that if he did not contact his Rehabilitation Counselor within 60 days with information regarding his participation in the treatment program and demonstrated sustained sobriety, then his case may be discontinued.  

At the time of the September 2009 interruption, it was proposed that his case be interrupted because he had not been actively involved in his rehabilitation evaluation and planning for an extended period of time.  His Rehabilitation Counselor had hoped that the Veteran would respond to the notice of interruption letter and attempt to reengage in service, as he did 12 days later. 

The Board finds that continuing to metaphorically beat the same drum with the Veteran during the interrupted status period after attempting to do so prior to placing him in interrupted status is of no consequence and is not a reason to find that discontinuance was not appropriate in this case.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (participation in the VA process is a "two-way street."). 

Finally, the Veteran argues that there are mitigating circumstances that should be considered in this case; notably, that he has been unable to attend vocational training due to circumstances beyond his control, i.e., the death of his mother, an ongoing legal conflict involving his vehicle, personal health concerns, etc.

In 38 C.F.R. § 21.364 , VA regulations note that the Veteran will not be placed in discontinued status if mitigating circumstances are found.  When mitigating circumstances exist the case may be continued in interrupted status until VA staff determines the Veteran may be reentered into the same or a different program because the Veteran's conduct and cooperation will be satisfactory, or if a plan has been developed, to enable the Veteran to reenter and try to maintain satisfactory conduct and cooperation.  Mitigating circumstances include: (i) the effects of the Veteran's service- and nonservice-connected condition(s), (ii) family or financial problems which have led the Veteran to unsatisfactory conduct or cooperation, or (iii) other circumstances beyond the Veteran's control.  See 38 C.F.R. § 21.364(b) .

However, viewing the record as a whole dating from the Veteran's initial enrollment in the vocational rehabilitation program over 10 years ago, his pattern of justifying his absences with a myriad of excuses involving family emergencies, medical issues, financial issues, and transportation issues becomes apparent.  The Board finds that in most instances the Veteran's excuses have not been credible.  As mentioned above, in May 2006, the Veteran indicated that he could not afford to drive himself to training in Medina, Ohio, everyday; but when his Rehabilitation Counselor indicated a truck driving program in the Cleveland metropolitan area and offered to purchase a bus pass for the Veteran, the Veteran refused, indicating that he did not like the program or the staff.  Additionally, the Veteran testified at his August 2011 Board videoconference hearing that he would be unable to continue with training at the time because of a broken ankle, however, he was nonetheless able to attend his hearing by taking public transportation because it was "important" to him.  For these reasons, the Board finds that Veteran's 10-year pattern of excuses to lack credibility.  

In addition, the Veteran indicated that his Vocational Rehabilitation & Employment benefits were discontinued on June 30, 2010, because of transportation issues beyond his control, i.e. a lawsuit with a automobile repair shop over his vehicle.  He testified at his August 2011 Board videoconference hearing that he was still unable to attend vocational rehabilitation training because the lawsuit was still ongoing, and that he was not expecting to have transportation until the lawsuit was resolved in February 2012, nearly two years since he was placed in discontinued status.  Furthermore, the lawsuit was still not resolved as of April 2013, nearly three years since he was placed in discontinued status.  As the Veteran was notified by his Rehabilitation Counselor in correspondence dated in April 2010, he cannot remain in interrupted status and thus keep his established eligibility to vocational rehabilitation indefinitely.  

Thus, the Board finds that no mitigating circumstances exist in the case at bar which would shift the Veteran's discontinued status back to interrupted status. 

In conclusion, the Board finds that the Veteran's interactions with the Vocational Rehabilitation & Employment staff exemplified unsatisfactory cooperation.  VA's duty to assist the Veteran to meet his satisfactory cooperation requirements were reasonable in their efforts and included discussing the unsatisfactory conduct with the Veteran, attempting to arrange for services to alleviate the circumstances allegedly preventing him from attending training, and interrupting his status in order to give the Veteran time to meet those requirements before returning to the Vocational Rehabilitation & Employment program.  Finally, there were no mitigating circumstances in this case which would keep the Veteran in interrupted rather than discontinued status.  Accordingly, the Board finds that the discontinuance of Vocational Rehabilitation & Employment benefits under Chapter 31, Title 38, United States Code, was proper in this case.  See 38 C.F.R. §§ 21.197 , 21.198, 21.362, 21.364.

As a final matter, the Board notes that merely because the Board has found that the Veteran's discontinuance of Vocational Rehabilitation & Employment benefits was proper at this time; such does not preclude him from being reinstituted for such services and assistance in the future, after a counseling psychologist determines that: (a) the unsatisfactory conduct or cooperation of the Veteran will not be likely to recur; and (b) the rehabilitation program which the Veteran proposes to pursue (whether the same or revised) is suitable to the Veteran's abilities, aptitudes and interests.  See 38 C.F.R. § 21.364(a) . 

If the Veteran would like to return to the Vocational Rehabilitation & Employment program in the future, the Board notes that he should contact the Vocational Rehabilitation & Employment office in his jurisdiction to obtain information as to how he can be reinstituted into the Vocational Rehabilitation & Employment program, should he wish to do so.



ORDER

The discontinuance of vocational rehabilitation benefits, effective June 30, 2010, under the provisions of Chapter 31, Title 38, United States Code, was proper, and the appeal is denied. 




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


